 UNITED STATES DISTRICT COURT                                           EASTERN DISTRICT OF TEXAS


ALLAN JAY FANNING,                                         §
                                                           §
                  Plaintiff,                               §
                                                           §
versus                                                     §    CIVIL ACTION NO. 1:18-CV-367
                                                           §
DIRECTOR, TDCJ-CID,                                        §
                                                           §
                  Defendant.                               §

                  MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION
         Plaintiff Allan Jay Fanning, an inmate confined at the LeBlanc Unit, proceeding pro se,

brought this lawsuit pursuant to 42 U.S.C. § 1983.1

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends dismissing this action without prejudice.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.

                                                      ORDER
         Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

correct, and the report of the Magistrate Judge is ADOPTED. A final judgment will be entered
         .
        SIGNED
in this case      at Beaumont,
             in accordance  with Texas, this 7th Judge’s
                                 the Magistrate  day of September, 2004.
                                                         recommendation.

         SIGNED at Beaumont, Texas, this 28th day of November, 2018.




                                                   ________________________________________
                                                               MARCIA A. CRONE
                                                        UNITED STATES DISTRICT JUDGE
1
         This action does not contest the fact or duration of plaintiff’s confinement. Accordingly, the Magistrate Judge
         construed the form petition as a civil rights action brought pursuant to 42 U.S.C. § 1983.
